Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.  
Specifically, applicant argues the merits of the newly added amendment “wherein the electrically conductive face serves as a common electrical contact for the second side of the transducer elements”.  However, such amendment is redundant since such a limitation has already been claimed, i.e, “a matching layer coupled to a second side of the transducer elements via an electrically conductive face providing a common electrical contact of the transducer elements”.  
The amendment “and connects to an area outside of an active area” is problematic since the “active area” is indefinite.   The end of paragraph 0021 of Applicant’s published application does not clarify such.
Finally, the amendment “wherein any electrical connections outside the active area are wrapped around to the control circuitry of the transducer array” is not a positive recitation of a claim limitation since it assumes that there are electrical connections “outside the active area”.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 2, 5-10, 12, 13, 16, 17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claims 1 and 12, it is vague and indefinite as to what the “active area” entails.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 5-10, 12, 13, 16, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Baumgartner et al (‘163) in view of the PG-Publication to Nagahara et al (‘522) or Patents to Shimizu (‘332) or Walters et al (‘208) and Kunkel, III (‘180) or Hanafy (‘998) or Guo et al (‘375).
Baumgartner et al discloses an ultrasound transducer system (see Fig. 9) and implicit method of making such, including a two-dimensional array of transducer 
The differences between claims 1 and 12 and Baumgartner et al is the claims (a) specify that the electrically conductive face of the matching layer has an area that is smaller than the area of the second side of the two-dimensional array of transducer elements to facilitate aligning the kerfs of the matching layer with the cuts of the two-dimensional array of transducer elements, and (b) specify that the control circuitry is disposed between the backing layer and the two-dimensional array of transducer elements.  
Per difference (a), Shimizu (see Fig. 1) and Nagahara et al (see Fig. 1) each discloses design choices of ultrasound transducer structure embodiments where the electrically conductive face of the matching layer (4, 3, respectively) has an area that is 
Per difference (b), Kunkel, III discloses (see Figs. 2 and 5) a backing material (16) covering the control circuitry (26), where the control circuitry (26) is disposed between the backing layer (16) and the array of transducer elements (20).  Similarly, Hanafy discloses (see Fig.19 and col. 11, line 65 – col. 12, line 7) a backing material (13’) covering the control circuitry (96), where the control circuitry (96) is disposed between the backing layer (13’) and the array of transducer elements (11) so as to allow for easy bending of the array to the desired amount to increase the field of view.  Finally, Guo et al (see Figs. 3A-3E) teaches a transducer array embodiment where the control circuitry (204) is disposed between the backing layer (202) and the two-dimensional array of transducer elements (206).  
Therefore, in view of Shimizu or Nagahara et al or Walters et al, the area of the matching layer may be smaller than the area of the transducer side it abuts as a design choice or for providing destructive interference with a lateral wave generated by the transducer and thereby obvious to one of ordinary skill in this art and further in view of Guo et al, Hanafy or Kunkel, III, it would be obvious to one of ordinary skill in the art to modify Baumgartner by locating the control circuitry between the backing layer and the two-dimensional array of transducer elements so as to allow for easy bending of the array.  Claims 1 and 12 are so rejected.
Per claims 2 and 13, see Baumgartner et al, Fig. 9 and paragraph 0034.

Per claims 6, 19 and 20, see Baumgartner et al, ground connection (18) and Figs. 1 and 9.
Per claims 7 and 16, see Baumgartner et al, paragraph 0048 (kerfs may be filled with a material that has low shear modulus).
Per claims 9 and 21, see Baumgartner et al, matching layers 20, 22.
Per claims 10 and 17, see Baumgartner et al, flex circuit (paragraph 0032).
Per claim 8, the claimed thickness of “less than 0.7 µm” is a design choice and would be obvious to one of ordinary skill in this art.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl